Exhibit 10.25

 

CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS

 

OF

 

SERIES A-1 PREFERRED STOCK

 

OF

 

AEROGEN, INC.

 

(Pursuant to Section 151 of the
Delaware General Corporation Law)

 

Aerogen, Inc. (the “Corporation”), a corporation organized and existing under
the laws of the State of Delaware, hereby certifies that, pursuant to authority
conferred on its Board of Directors (the “Board”) by the Amended and Restated
Certificate of Incorporation of the Corporation, the following resolution was
adopted by the Board at a meeting of the Board duly held on March 8, 2004, which
resolution remains in full force and effect on the date hereof:

 

RESOLVED, that there is hereby established a series of the Corporation’s
authorized Preferred Stock (the “Preferred Stock”) having a par value of $0.001
per share, which series shall be designated as “Series A-1 Preferred Stock” (the
“Series A-1 Preferred Stock”) and shall consist of One Million Five Hundred
Seventy Two Thousand Six Hundred Eighty Five (1,572,685) shares.  The shares of
Series A-1 Preferred Stock shall have the voting powers, designations,
preferences and other special rights, and qualifications, limitations and
restrictions thereof set forth below:

 

1.                                      Certain Definitions.  As used herein,
the following terms shall have the following meanings:

 

(a)                                  “Affiliate” shall mean, with respect to any
Person, any other Person directly or indirectly controlling or controlled by or
under direct or indirect common control with such specified Person.  For the
purposes of this definition, “control,” when used with respect to any Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “affiliated,” “controlling” and “controlled” have
meanings correlative to the foregoing.

 

(b)                                 “Business Day” shall mean a day, other than
a Saturday or Sunday, on which banks in New York City are open for the general
transaction of business.

 

(c)                                  “Fair Market Value” shall mean, with
respect to any listed security, its Market Price, and with respect to any
property or assets other than cash or listed securities, the fair value thereof
determined in good faith by the Board and the Requisite Holders.

 

--------------------------------------------------------------------------------


 

(d)                                 “Initial Issue Date” shall mean the date
that shares of Series A-1 Preferred Stock are first issued by the Corporation.

 

(e)                                  “Lead Series A-1 Preferred  Investors”
shall mean each of Xmark Fund, L.P. and Xmark Fund, Ltd.

 

(f)                                    “Market Price”, as of a particular date
(the “Valuation Date”), shall mean the following with respect to any class of
listed securities: (A) if such security is then listed on a national stock
exchange, the Market Price shall be the closing sale price of one share of such
security on such exchange on the last trading day prior to the Valuation Date,
provided that if such security has not traded in the prior ten (10) trading
sessions, the Market Price shall be the average closing price of such security
in the most recent ten (10) trading sessions during which such security has
traded; (B) if such security is then included in The Nasdaq Stock Market, Inc.
(“Nasdaq”), the Market Price shall be the closing sale price of one share of
such security on Nasdaq on the last trading day prior to the Valuation Date or,
if no such closing sale price is available, the average of the high bid and the
low ask price quoted on Nasdaq as of the end of the last trading day prior to
the Valuation Date, provided that if such security has not traded in the prior
ten (10) trading sessions, the Market Price shall be the average closing price
of one share of such security in the most recent ten (10) trading sessions
during which such security has traded; (C) if such security is then included in
the Over-the-Counter Bulletin Board, the Market Price shall be the closing sale
price of one share of such security on the Over-the-Counter Bulletin Board on
the last trading day prior to the Valuation Date or, if no such closing sale
price is available, the average of the high bid and the low ask price quoted on
the Over-the-Counter Bulletin Board as of the end of the last trading day prior
to the Valuation Date, provided that if such stock has not traded in the prior
ten (10) trading sessions, the Market Price shall be the average closing price
of one share of such security in the most recent ten (10) trading sessions
during which such security has traded; or (D) if such security is then included
in the “pink sheets,” the Market Price shall be the closing sale price of one
share of such security on the “pink sheets” on the last trading day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low ask price quoted on the “pink sheets” as of the end of
the last trading day prior to the Valuation Date, provided that if such stock
has not traded in the prior ten (10) trading sessions, the Market Price shall be
the average closing price of one share of such security in the most recent ten
(10) trading sessions during which such security has traded.

 

(g)                                 “Person” shall mean any individual,
partnership, company, limited liability company, joint venture, association,
joint-stock company, trust, unincorporated organization, government or agency or
political subdivision thereof, or other entity.

 

(h)                                 “Requisite Holders” shall mean (i) the
holders of at least a majority of the then outstanding shares of Series A-1
Preferred Stock, and (ii) each of the Lead Series A-1 Preferred Investors, so
long as the Lead Series A-1 Preferred Investors own at least eighty thousand
(80,000) shares of Preferred Stock in the aggregate (in each case as
appropriately adjusted for any stock dividend, stock split, reverse stock split,

 

--------------------------------------------------------------------------------


 

reclassification, stock combination or other recapitalization occurring after
the date hereof).

 

(i)                                     “Series A-1 Stated Value” shall mean,
with respect to each share of Series A-1 Preferred Stock, Thirty Dollars
($30.00), which Series A-1 Stated Value shall be subject to appropriate
adjustment from time to time in the event of any stock dividend, stock split,
reverse stock split, reclassification, stock combination or other
recapitalization affecting the Series A-1 Preferred Stock.

 

2.                                      Designation; Preference and Ranking. 
The Series A-1 Preferred Stock shall consist of One Million Five Hundred Seventy
Two Thousand Six Hundred Eighty Five (1,572,685) shares.  The preferences of
each share of Series A-1 Preferred Stock with respect to dividend payments and
distributions of the Corporation’s assets upon voluntary or involuntary
liquidation, dissolution or winding up of the Corporation shall be equal to the
preferences of every other share of Series A-1 Preferred Stock from time to time
outstanding in every respect.  Notwithstanding the terms and conditions of any
series of Preferred Stock now or hereafter existing providing that the Series
A-1 Preferred Stock shall rank junior or senior thereto, the Series A-1
Preferred Stock shall rank senior to all other outstanding series of Preferred
Stock and senior to the Common Stock, par value $0.001 per share (the “Common
Stock”), of the Corporation as to the payment of dividends and the distribution
of assets upon voluntary or involuntary liquidation, dissolution or winding up
of the Corporation.

 

3.                                      Dividend Rights.  (a)  Each holder of
Series A-1 Preferred Stock, in preference and priority to the holders of all
other classes of stock, shall be entitled to receive, with respect to each share
of Series A-1 Preferred Stock then outstanding and held by such holder of Series
A-1 Preferred Stock, dividends, commencing from the date of issuance of such
share of Series A-1 Preferred Stock, at the rate of six percent (6%) per annum
of the Series A-1 Stated Value (the “Series A-1 Preferred Dividends”).  The
Series A-1 Preferred Dividends shall be cumulative, whether or not earned or
declared, and shall be paid quarterly in arrears on the first day of January,
April, July and October in each year.  The Series A-1 Preferred Dividends shall
be paid to each holder of Series A-1 Preferred Stock, at the Corporation’s
election, out of legally available funds or through the issuance of such number
of shares of Common Stock determined by dividing the amount of the total accrued
but unpaid dividends then outstanding on such holder’s shares of the Common
Stock by the then existing Fair Market Value (rounded up to the nearest whole
share).  Any election by the Corporation to pay dividends in cash or shares of
Common Stock shall be made uniformly with respect to all outstanding shares of
Series A-1 Preferred Stock for a given dividend period.

 

(b)                                 No dividends shall be paid on any Common
Stock of the Corporation or any other capital stock of the Corporation during
any fiscal year of the Corporation until all outstanding Series A-1 Preferred
Dividends (with respect to the current fiscal year and all prior fiscal years)
shall have been paid or declared and set apart for payment to the holders of
Series A-1 Preferred Stock.

 

--------------------------------------------------------------------------------


 

(c)                                  In the event that the Corporation shall at
any time pay a dividend on the Common Stock (other than a dividend payable
solely in shares of Common Stock) or any other class or series of capital stock
of the Corporation, the Corporation shall, at the same time, pay to each holder
of Series A-1 Preferred Stock a dividend equal to the dividend that would have
been payable to such holder if the shares of Series A-1 Preferred Stock held by
such holder had been converted into Common Stock on the date of determination of
holders of Common Stock entitled to receive such dividends, subject to the
limitations on conversion set forth in Section 6(j) below.

 

4.                                      Liquidation Rights. (a)  In the event of
any liquidation, dissolution or winding up of the Corporation, whether voluntary
or involuntary, the holders of Series A-1 Preferred Stock shall be entitled to
receive, on a pro rata basis, prior and in preference to any distribution of any
of the assets or surplus funds of the Corporation to the holders of the Common
Stock, or any other class of capital stock of the Corporation, an amount equal
to the Series A-1 Stated Value for each share of Series A-1 Preferred Stock then
held by such holder, plus an amount equal to all declared but unpaid dividends,
and all accrued but unpaid dividends set forth in Section 3(a) above, on each
such share of Series A-1 Preferred Stock (the “Liquidation Preference
Payment”).  If, upon the occurrence of any such liquidation, dissolution or
winding up of the Corporation, the assets and funds to be distributed among the
holders of Series A-1 Preferred Stock shall be insufficient to permit the
payment to such holders of the full Liquidation Preference Payment, then the
entire assets and funds of the Corporation legally available for distribution
shall be distributed ratably among the holders of Series A-1 Preferred Stock in
proportion to the Liquidation Preference Payment each such holder is entitled to
receive, and no assets of the Corporation shall be distributed to the holders of
the Common Stock or any other class or series of capital stock of the
Corporation in respect of such Common Stock or such other stock unless and until
the Liquidation Preference Payment payable to all holders of the Series A-1
Preferred Stock has been indefeasibly paid in full.

 

(b)                                 After payment of the full Liquidation
Preference Payment to the holders of the Series A-1 Preferred Stock as set forth
in Section 4(a) above and subject to any other distribution that may be required
with respect to any future series of Preferred Stock that may from time to time
come into existence, the remaining assets and funds of the Corporation, if any,
available for distribution to stockholders shall be distributed ratably among
the holders of the Series A-1 Preferred Stock, any other class or series of
capital stock that participates with the Common Stock in the distribution of
assets upon any liquidation, dissolution or winding up of the Corporation and
the Common Stock, with the holders of the Series A-1 Preferred Stock deemed to
hold that number of shares of Common Stock into which such shares of Series A-1
Preferred Stock are then convertible.

 

(c)                                  The Requisite Holders, by written notice to
the Corporation at least two (2) Business Days prior to the effective date
thereof (and in no event less than eighteen (18) Business Days after receipt of
an Acquisition Notice (as defined below) or less than eight (8) Business Days
after a Change Notice (as defined below)), may elect to

 

--------------------------------------------------------------------------------


 

treat any of the following transactions as a dissolution or winding up of the
Corporation for the purposes of this Section 4:  (1) a consolidation or merger
of the Corporation with or into any other corporation or corporations which
results in the stockholders of the Corporation owning less than fifty percent
(50%) of the outstanding capital stock of the surviving entity; (2) a sale of
all or substantially all of the assets of the Corporation; (3) the issuance
and/or sale by the Corporation in one or a series of related transactions of
shares of Common Stock (or securities convertible or exchangeable into or
exercisable for shares of Common Stock) constituting a majority of the shares of
Common Stock outstanding immediately following such issuance (treating all
securities convertible or exchangeable into or exercisable for shares of Common
Stock as having been fully converted, exchanged and exercised); and (4) any
other form of acquisition or business combination where the Corporation is the
target of such acquisition and where a change in control occurs such that the
Person seeking to acquire the Corporation has the power to elect a majority of
the Board as a result of the transaction (each such event an “Acquisition”). 
The Corporation shall give written notice (the “Acquisition Notice”) to the
holders of Series A-1 Preferred Stock at least twenty (20) Business Days prior
to the consummation of any Acquisition.  Such Acquisition Notice shall describe
the material terms and conditions of such Acquisition and the rights of the
holders of Series A-1 Preferred Stock pursuant to this Section 4, and the
Corporation shall give such holders written notice (a “Change Notice”) of any
material changes at least ten (10) Business Days prior to the consummation of
any Acquisition.

 

(d)                                 Distributions Other than Cash.  Whenever the
distributions provided for in this Section 4 shall be payable in property other
than cash, the value of such distribution shall be the Fair Market Value
thereof.  All distributions (including distributions other than cash) made
hereunder shall be made pro rata to the holders of Series A-1 Preferred Stock,
based on the number of shares of Series A-1 Preferred Stock held by each such
holder.

 

(e)                                  Nothing in this Section 4 shall affect in
any way the right of each holder of Series A-1 Preferred Stock to convert such
shares at any time and from time to time into Common Stock in accordance with
Section 6 hereof prior to the liquidation, dissolution or winding up of the
Corporation or consummation of any Acquisition.

 


5.                                      VOTING RIGHTS; PROTECTIVE PROVISIONS.

 

(a)                                  Except as otherwise provided herein or as
required by applicable law, the holders of Series A-1 Preferred Stock shall be
entitled to vote on all matters on which the holders of Common Stock shall be
entitled to vote, in the same manner and with the same effect as the holders of
Common Stock, voting together with the holders of Common Stock as a single
class.  For this purpose, the holders of Series A-1 Preferred Stock shall be
given notice of any meeting of stockholders as to which the holders of Common
Stock are given notice in accordance with the by-laws of the Corporation.  As to
any matter on which the holders of Series A-1 Preferred Stock shall be entitled
to vote, each holder of Series A-1 Preferred Stock shall have a number of votes
per share of Series A-1 Preferred Stock held of record by such holder on the
record date for the

 

--------------------------------------------------------------------------------


 

meeting of stockholders, if such matter is subject to a vote at a meeting of
stockholders, or on the effective date of any written consent, if such matter is
subject to a written consent of the stockholders without a meeting of
stockholders, equal to the number of shares of Common Stock into which such
share of Series A-1 Preferred Stock is then convertible on such record date or
effective date, as the case may be, in accordance with Section 6 hereof (subject
to the limitations on conversion set forth in Section 6(j) below).

 

(b)                                 As long as at least two hundred thousand
(200,000) shares of Series A-1 Preferred Stock are outstanding (appropriately
adjusted for any stock dividend, stock split, reverse stock split,
reclassification, stock combination or other recapitalization occurring after
the date hereof), the Corporation shall not, without the affirmative vote or
written consent of the Requisite Holders, directly or indirectly, take any of
the following actions or agree to take any of the following actions:

 


(1)                                  AMEND, ALTER OR REPEAL ANY OF THE
PROVISIONS OF THE CORPORATION’S AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION OR BYLAWS OR THIS CERTIFICATE OF DESIGNATIONS, OR IN ANY WAY
CHANGE THE PREFERENCES, PRIVILEGES, RIGHTS OR POWERS WITH RESPECT TO THE SERIES
A-1 PREFERRED STOCK OR RECLASSIFY ANY CLASS OF STOCK, INCLUDING, WITHOUT
LIMITATION, BY WAY OF MERGER OR CONSOLIDATION;


 


(2)                                  AUTHORIZE, CREATE, DESIGNATE, ISSUE OR SELL
ANY (A) CLASS OR SERIES OF CAPITAL STOCK (INCLUDING SHARES OF TREASURY STOCK),
(B) RIGHTS, OPTIONS, WARRANTS OR OTHER SECURITIES CONVERTIBLE INTO OR
EXERCISABLE OR EXCHANGEABLE FOR CAPITAL STOCK OR (C) ANY DEBT SECURITY WHICH BY
ITS TERMS IS CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY CAPITAL STOCK OR HAS ANY
OTHER EQUITY FEATURE OR ANY SECURITY THAT IS A COMBINATION OF DEBT AND EQUITY,
WHICH CAPITAL STOCK, IN EACH CASE, IS SENIOR TO OR PARI PASSU WITH THE SERIES
A-1 PREFERRED STOCK;


 


(3)                                  INCREASE THE NUMBER OF AUTHORIZED SHARES OF
SERIES A-1 PREFERRED STOCK OR AUTHORIZE THE ISSUANCE OF OR ISSUE ANY SHARES OF
SERIES A-1 PREFERRED STOCK (OTHER THAN IN CONNECTION WITH THE PAYMENT OF SERIES
A-1 PREFERRED DIVIDENDS IN ACCORDANCE WITH SECTION 3 HEREOF);


 


(4)                                  INCREASE OR DECREASE THE NUMBER OF
AUTHORIZED SHARES OF ANY CLASS OF CAPITAL STOCK OF THE CORPORATION;


 


(5)                                  AGREE TO ANY RESTRICTION ON THE
CORPORATION’S ABILITY TO SATISFY ITS OBLIGATIONS HEREUNDER TO HOLDERS OF SERIES
A-1 PREFERRED STOCK OR THE CORPORATION’S ABILITY TO HONOR THE EXERCISE OF ANY
RIGHTS OF THE HOLDERS OF THE SERIES A-1 PREFERRED STOCK;


 


(6)                                  DIRECTLY OR INDIRECTLY DECLARE OR PAY ANY
DIVIDEND OR MAKE ANY DISTRIBUTION (WHETHER IN CASH, SHARES OF CAPITAL STOCK OF
THE CORPORATION, OR OTHER PROPERTY) ON SHARES OF CAPITAL STOCK OF THE
CORPORATION (EXCEPT WITH RESPECT TO SHARES OF SERIES A-1 PREFERRED STOCK IN
ACCORDANCE WITH THE TERMS OF THIS CERTIFICATE OF DESIGNATIONS), OR REDEEM,
PURCHASE OR OTHERWISE ACQUIRE FOR VALUE (INCLUDING THROUGH AN EXCHANGE), OR SET
APART MONEY OR OTHER PROPERTY FOR ANY MANDATORY PURCHASE OR ANALOGOUS

 

--------------------------------------------------------------------------------


 

fund for the redemption, purchase or acquisition of any shares of capital stock
of the Corporation (except with respect to the repurchase of shares of Common
Stock held by employees, officers or directors of the Corporation, which has
been approved by the Board);


 

(7)                                  consummate an Acquisition or enter into an
agreement with respect to an Acquisition;

 

(8)                                  materially change the nature or scope of
the business of the Corporation to a business other than the manufacturing or
formulation of devices or drugs for aerosol delivery;

 

(9)                                  consummate or agree to make any sale,
transfer, assignment, pledge, lease, license or similar transaction by which the
Corporation grants on an exclusive basis any rights to any of the Corporation’s
intellectual property other than intellectual property relating to the
Corporation’s insulin program or the licensing of any of the Corporation’s
intellectual property to a ventilator manufacturer for incorporation into such
manufacturer’s ventilator technology;

 

(10)                            create, incur, assume or suffer to exist, any
lien, charge or other encumbrance on any of its properties or assets, other than
liens of carriers, warehousemen, artisans, bailees, mechanics and materialmen
incurred in the ordinary course of business securing sums not overdue; or

 

(11)                            agree to do any of the foregoing.

 

(c)                                  As long as at least two hundred thousand
(200,000) shares of Series A-1 Preferred Stock are outstanding (appropriately
adjusted for any stock dividend, stock split, reverse stock split,
reclassification, stock combination or other recapitalization occurring after
the date hereof), the Corporation shall not, without the affirmative vote or
written consent of the Requisite Holders, directly or indirectly, take any of
the following actions or agree to take any of the following actions unless such
action has been approved by the Board:

 

(1)                                  approve the annual budget of the
Corporation or any changes thereto;

 

(2)                                  incur any indebtedness for borrowed money
(whether directly or indirectly through an Affiliate or otherwise) in excess of
twenty-five thousand dollar ($25,000) in one or a series of related transactions
other than trade payables incurred in the ordinary course of business or
indebtedness provided for in and consistent with the approved current annual
budget;

 

(3)                                  increase the compensation or benefits
payable or to become payable to its directors or executive officers other than
pursuant to the terms of any agreement as in effect prior to the Initial Issue
Date;

 

--------------------------------------------------------------------------------


 

(4)                                  make any loans to its directors, officers
or shareholders;

 

(5)                                  assume, endorse or become liable for or
guaranty the obligations of any Person;

 

(6)                                  cancel any liability or debt owed to it,
except for consideration equal to or exceeding the outstanding balance of such
liability or debt, and in any event, in the ordinary course of business; or

 

(7)                                  agree to do any of the foregoing.

 

For this purpose, the holders of Series A-1 Preferred Stock shall be given
notice of any meeting of stockholders as to which the holders of Common Stock or
any other class or series of capital stock of the Corporation are given notice
in accordance with the by-laws of the Corporation.  As to any matter on which
the holders of Series A-1 Preferred Stock shall be entitled to vote in
accordance with this Sections 5(b) and 5(c), each holder of Series A-1 Preferred
Stock shall have one vote for each share of Series A-1 Preferred Stock held of
record by such holder on the record date for the meeting of stockholders, if
such matter is subject to a vote at a meeting of stockholders, or on the
effective date of any written consent, if such matter is subject to a written
consent of the stockholders without a meeting of stockholders.

 

6.                                      Conversion.  The holders of shares of
Series A-1 Preferred Stock shall have the following conversion rights:

 

(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
SECTION 6, THE HOLDER OF ANY SHARE OR SHARES OF SERIES A-1 PREFERRED STOCK SHALL
HAVE THE RIGHT, AT ITS OPTION AT ANY TIME, TO CONVERT ANY SUCH SHARES OF SERIES
A-1 PREFERRED STOCK INTO SUCH NUMBER OF FULLY PAID AND NONASSESSABLE SHARES OF
COMMON STOCK AS IS OBTAINED BY: (I) MULTIPLYING THE NUMBER OF SHARES OF SERIES
A-1 PREFERRED STOCK TO BE CONVERTED BY THE SERIES A-1 STATED VALUE AND ADDING TO
SUCH PRODUCT THE AMOUNT OF ANY ACCRUED BUT UNPAID DIVIDENDS WITH RESPECT TO SUCH
SHARES OF SERIES A-1 PREFERRED STOCK TO BE CONVERTED; AND (II) DIVIDING THE
RESULT OBTAINED PURSUANT TO CLAUSE (I) ABOVE BY THE SERIES A-1 CONVERSION PRICE
THEN IN EFFECT.  THE “SERIES A-1 CONVERSION PRICE” SHALL INITIALLY BE $3.00, AND
SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 6.  THE RIGHTS OF CONVERSION SET FORTH IN THIS
SECTION 6 SHALL BE EXERCISED BY ANY HOLDER OF SERIES A-1 PREFERRED STOCK BY
GIVING WRITTEN NOTICE TO THE CORPORATION THAT SUCH HOLDER ELECTS TO CONVERT A
STATED NUMBER OF SHARES OF SERIES A-1 PREFERRED STOCK INTO COMMON STOCK AND BY
SURRENDER OF A CERTIFICATE OR CERTIFICATES FOR THE SHARES OF SERIES A-1
PREFERRED STOCK SO TO BE CONVERTED (OR, IN LIEU THEREOF, BY DELIVERY OF AN
APPROPRIATE LOST STOCK AFFIDAVIT IN THE EVENT SUCH CERTIFICATE OR CERTIFICATES
HAVE BEEN LOST OR DESTROYED) TO THE CORPORATION AT ITS PRINCIPAL OFFICE (OR SUCH
OTHER OFFICE OR AGENCY OF THE CORPORATION AS THE CORPORATION MAY DESIGNATE BY
NOTICE IN WRITING TO THE HOLDERS OF SERIES A-1 PREFERRED STOCK) AT ANY TIME ON
THE DATE SET FORTH IN SUCH NOTICE (WHICH DATE SHALL NOT BE EARLIER THAN THE
CORPORATION’S RECEIPT OF SUCH NOTICE), TOGETHER WITH A STATEMENT OF THE NAME OR
NAMES (WITH ADDRESS) IN WHICH THE CERTIFICATE OR CERTIFICATES FOR SHARES OF
COMMON STOCK SHALL BE ISSUED.

 

--------------------------------------------------------------------------------


 

(B)                                 PROMPTLY AFTER RECEIPT OF THE WRITTEN NOTICE
REFERRED TO IN SECTION 6(A) ABOVE AND SURRENDER OF THE CERTIFICATE OR
CERTIFICATES FOR THE SHARE OR SHARES OF SERIES A-1 PREFERRED STOCK TO BE
CONVERTED (OR, IN LIEU THEREOF, BY DELIVERY OF AN APPROPRIATE LOST STOCK
AFFIDAVIT IN THE EVENT SUCH CERTIFICATE OR CERTIFICATES HAVE BEEN LOST OR
DESTROYED), BUT IN NO EVENT MORE THAN THREE (3) BUSINESS DAYS THEREAFTER, THE
CORPORATION SHALL ISSUE AND DELIVER, OR CAUSE TO BE ISSUED AND DELIVERED, TO THE
HOLDER OF SERIES A-1 PREFERRED STOCK, REGISTERED IN SUCH NAME OR NAMES AS SUCH
HOLDER MAY DIRECT IN WRITING, A CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF
WHOLE SHARES OF COMMON STOCK ISSUABLE UPON THE CONVERSION OF SUCH SHARE OR
SHARES OF SERIES A-1 PREFERRED STOCK. TO THE EXTENT PERMITTED BY LAW, SUCH
CONVERSION SHALL BE DEEMED TO HAVE BEEN EFFECTED, AND THE SERIES A-1 CONVERSION
PRICE SHALL BE DETERMINED, AS OF THE CLOSE OF BUSINESS ON THE DATE ON WHICH SUCH
WRITTEN NOTICE SHALL HAVE BEEN RECEIVED BY THE CORPORATION AND THE CERTIFICATE
OR CERTIFICATES FOR SUCH SHARE OR SHARES OF SERIES A-1 PREFERRED STOCK SHALL
HAVE BEEN SURRENDERED AS AFORESAID (OR, IN LIEU THEREOF, AN APPROPRIATE LOST
STOCK AFFIDAVIT HAS BEEN DELIVERED TO THE CORPORATION), AND AT SUCH TIME, THE
RIGHTS OF THE HOLDER OF SUCH SHARE OR SHARES OF SERIES A-1 PREFERRED STOCK SHALL
CEASE WITH RESPECT TO THE SHARES OF SERIES A-1 PREFERRED STOCK BEING CONVERTED,
AND THE PERSON OR PERSONS IN WHOSE NAME OR NAMES ANY CERTIFICATE OR CERTIFICATES
FOR SHARES OF COMMON STOCK SHALL BE ISSUABLE UPON SUCH CONVERSION SHALL BE
DEEMED TO HAVE BECOME THE HOLDER OR HOLDERS OF RECORD OF THE SHARES REPRESENTED
THEREBY.

 

(C)                                  NO FRACTIONAL SHARES SHALL BE ISSUED UPON
ANY CONVERSION OF SHARES OF SERIES A-1 PREFERRED STOCK INTO COMMON STOCK.  IF
ANY FRACTIONAL SHARE OF COMMON STOCK WOULD, EXCEPT FOR THE PROVISIONS OF THE
FIRST SENTENCE OF THIS SECTION 6(C), BE DELIVERED UPON SUCH CONVERSION, THE
CORPORATION, IN LIEU OF DELIVERING SUCH FRACTIONAL SHARE, SHALL PAY TO THE
HOLDER SURRENDERING THE SHARES OF SERIES A-1 PREFERRED STOCK FOR CONVERSION AN
AMOUNT IN CASH EQUAL TO THE MARKET PRICE OF SUCH FRACTIONAL SHARE OF COMMON
STOCK.  IN CASE THE NUMBER OF SHARES OF SERIES A-1 PREFERRED STOCK REPRESENTED
BY THE CERTIFICATE OR CERTIFICATES SURRENDERED PURSUANT TO SECTION 6(A) ABOVE
EXCEEDS THE NUMBER OF SHARES CONVERTED, THE CORPORATION SHALL, UPON SUCH
CONVERSION, EXECUTE AND DELIVER TO THE HOLDER, AT THE EXPENSE OF THE
CORPORATION, A NEW CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF SHARES OF
SERIES A-1 PREFERRED STOCK REPRESENTED BY THE CERTIFICATE OR CERTIFICATES
SURRENDERED WHICH ARE NOT TO BE CONVERTED.

 

(D)                                 EXCEPT AS PROVIDED IN SECTION 6(E) BELOW, IF
AND WHENEVER THE CORPORATION SHALL ISSUE OR SELL, OR IS, IN ACCORDANCE WITH
SECTIONS 6(D)(1) THROUGH 6(D)(5) HEREOF, DEEMED TO HAVE ISSUED OR SOLD, ANY
SHARES OF COMMON STOCK FOR A CONSIDERATION PER SHARE LESS THAN THE SERIES A-1
CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO THE TIME OF SUCH ISSUE OR SALE,
THEN AND IN EACH SUCH CASE (A “TRIGGER ISSUANCE”), REGARDLESS OF WHETHER SUCH
ISSUANCE OR SALE WAS APPROVED UNDER SECTION 5 ABOVE, EFFECTIVE AS OF THE CLOSE
OF BUSINESS ON THE EFFECTIVE DATE OF THE TRIGGER ISSUANCE THE THEN-EXISTING
SERIES A-1 CONVERSION PRICE SHALL BE REDUCED TO THE LOWEST PRICE PER SHARE AT
WHICH ANY SHARE OF COMMON STOCK WAS ISSUED OR SOLD OR DEEMED TO BE ISSUED OR
SOLD IN SUCH TRIGGER ISSUANCE.

 

--------------------------------------------------------------------------------


 

For purposes of this Section 6(d), the following subsections (d)(l) to (d)(5)
shall also be applicable (subject, in each such case, to the provisions of
Section 6(e) hereof):

 

(d)(1) In case at any time after the date hereof the Corporation shall in any
manner grant, issue or sell any stock or security convertible into or
exchangeable for Common Stock (“Convertible Securities”) or any warrants or
other rights to subscribe for or to purchase, or any options for the purchase
of, Common Stock or any Convertible Securities (such warrants, rights or options
being called “Options”), whether or not the right to convert, exchange or
exercise any such Convertible Securities or such Options are immediately
exercisable, and the price per share for which Common Stock is issuable upon the
conversion or exchange of such Convertible Securities or upon the exercise of
such Options (determined by dividing (i) the sum of (x) the total amount, if
any, received or receivable by the Corporation as consideration for the issue or
sale of such Convertible Securities or the granting of such Options, plus (y)
the aggregate amount of additional consideration, if any, payable to the
Corporation upon the conversion or exchange of all such Convertible Securities
or the exercise of all such Options, plus (z), in the case of such Options to
purchase Convertible Securities, the aggregate amount of additional
consideration, if any, payable upon the conversion or exchange of such
Convertible Securities, by (ii) the maximum number of shares of Common Stock
issuable upon the conversion or exchange of all such Convertible Securities, or
upon the exercise of such Options, or upon the conversion or exchange of all
such Convertible Securities issuable upon the exercise of such Options), shall
be less than the Series A-1 Conversion Price in effect immediately prior to the
time of the issue or sale of such Convertible Securities or the granting of such
Options, then the total number of shares of Common Stock issuable upon the
conversion or exchange of such Convertible Securities, or the exercise of such
Options, or upon the conversion or exchange of the maximum amount of such
Convertible Securities issuable upon the exercise of such Options shall be
deemed to have been issued for such price per share as of the date of the
issuance or sale of such Convertible Securities or the granting of such Options
(including Options to purchase Convertible Securities) and thereafter shall be
deemed to be outstanding for purposes of adjusting the Series A-1 Conversion
Price.  Except as otherwise provided in Section 6(d)(2), no additional
adjustment of the Series A-1 Conversion Price shall be made upon the actual
issue of such Common Stock upon conversion or exchange of such Convertible
Securities or upon exercise of such Options.

 

(d)(2) Upon the happening of any of the following events, namely, if the
purchase price provided for in any Option referred to in Section 6(d)(l) hereof,
the additional consideration, if any, payable upon the conversion or exchange of
any Convertible Securities referred to in Section 6(d)(l), or the rate at which
Convertible Securities referred to in

 

--------------------------------------------------------------------------------


 

Section 6(d)(l) are convertible into or exchangeable for Common Stock shall
change at any time (including, but not limited to, changes under or by reason of
provisions designed to protect against dilution), the Series A-1 Conversion
Price in effect at the time of such event shall forthwith be readjusted to the
Series A-1 Conversion Price which would have been in effect at such time had
such Options or Convertible Securities still outstanding provided for such
changed purchase price, additional consideration or conversion rate, as the case
may be, at the time initially granted, issued or sold, but only if as a result
of such adjustment the Series A-1 Conversion Price then in effect hereunder is
thereby reduced.

 

(d)(3)  In case any shares of Common Stock, Options or Convertible Securities
shall be issued or sold for cash, the consideration received therefor shall be
deemed to be the net amount received by the Corporation therefor, after
deduction therefrom of any expenses incurred or any underwriting commissions or
concessions paid or allowed by the Corporation in connection therewith.  In case
any shares of Common Stock, Options or Convertible Securities shall be issued or
sold for a consideration other than cash, the amount of the consideration other
than cash received by the Corporation shall be deemed to be the fair value of
such consideration as determined in good faith by the Board, after deduction of
any expenses incurred or any underwriting commissions or concessions paid or
allowed by the Corporation in connection therewith.

 

(d)(4)  In case the Corporation shall take a record of the holders of its Common
Stock for the purpose of entitling them (i) to receive a dividend or other
distribution payable in Common Stock, Options or Convertible Securities or (ii)
to subscribe for or purchase Common Stock, Options or Convertible Securities,
then such record date shall be deemed to be the date of the issue or sale of the
shares of Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be. 
Notwithstanding the foregoing, no anti-dilution adjustment provided for in this
Section 6 shall be effected with respect to any transaction for which a record
date is set by the Corporation if the transaction is abandoned by the
Corporation prior to the time such transaction becomes effective.

 

(d)(5)  The number of shares of Common Stock outstanding at any given time shall
not include shares owned or held by or for the account of the Corporation or any
of its subsidiaries, and the disposition of any such shares (other than the
cancellation or retirement thereof) shall be considered an issue or sale of
Common Stock for the purpose of this Section 6(d).

 

--------------------------------------------------------------------------------


 

(e)                                  Anything herein to the contrary
notwithstanding, the Corporation shall not be required to make any adjustment of
the Series A-1 Conversion Price in the case of the following issuances of shares
of Common Stock from and after the Initial Issue Date: (i) issuances upon the
exercise of any Options or Convertible Securities granted, issued and
outstanding on the Initial Issue Date; (ii) issuances upon the grant or exercise
of any stock or options which may hereafter be granted or exercised under any
employee benefit plan, stock option plan or restricted stock plan of the
Corporation in existence on the Initial Issue Date, so long as the issuance of
such stock or options is approved by a majority of the independent members of
the Board or a majority of the members of a committee of independent directors
established for such purpose; (iii) issuances of securities as consideration for
a merger or consolidation with, or purchase of assets from, a non-Affiliated
third party or in connection with any strategic partnership or joint venture
with a non-Affiliated third party with which the Corporation will enter into
technology agreements (the primary purpose of any such action is not to raise
equity capital); (iv) shares of Common Stock issuable upon conversion of Series
A-1 Preferred Stock or as payment-in-kind dividends on the Series A-1 Preferred
Stock in accordance with the terms hereof; (v) shares of Common Stock issued or
issuable as a result of any stock split, combination, dividend, distribution,
reclassification, exchange or substitution for which an equitable adjustment is
provided for in Sections 6(f), (g), (h) or (i) below; and (vi) shares of Common
Stock issued (or issuable upon exercise, exchange or conversion of rights,
options or warrants outstanding from time to time) which the Requisite Holders
expressly elect in writing to treat as an excluded issuance hereunder
(collectively, “Excluded Issuances”).

 

(f)                                    If, at any time after the Initial Issue
Date, the number of shares of Common Stock outstanding is increased by a stock
dividend payable in shares of Common Stock or by a subdivision or split-up of
shares of Common Stock, then, following the record date for the determination of
holders of Common Stock entitled to receive such stock dividend, or to be
affected by such subdivision or split-up, the Series A-1 Conversion Price shall
be appropriately decreased so that the number of shares of Common Stock issuable
on conversion of Series A-1 Preferred Stock shall be increased in proportion to
such increase in outstanding shares.

 

(g)                                 If, at any time after the Initial Issue
Date, the number of shares of Common Stock outstanding is decreased by a
combination of the outstanding shares of Common Stock into a smaller number of
shares of Common Stock, then, following the record date to determine shares
affected by such combination, the Series A-1 Conversion Price shall be
appropriately increased so that the number of shares of Common Stock issuable on
conversion of each share of Series A-1 Preferred Stock shall be decreased in
proportion to such decrease in outstanding shares.

 

(h)                                 If the Common Stock issuable upon the
conversion of the Series A-1 Preferred Stock shall be changed into the same or
different number of shares of any class or classes of stock, whether by capital
reorganization, reclassification or otherwise (other than a subdivision or
combination or shares of stock dividend provided for elsewhere in this
Section 6, or the sale of all or substantially all of the Corporation’s

 

--------------------------------------------------------------------------------


 

properties and assets to any other Person), then and in each such event the
holder of each share of Series A-1 Preferred Stock shall have the right
thereafter to convert such share into the kind and amount of shares of stock and
other securities and property receivable upon such reorganization,
reclassification or other change by holders of the number of shares of Common
Stock into which such shares of Series A-1 Preferred Stock might have been
converted, as the case may be, immediately prior to such reorganization,
reclassification or change, all subject to further adjustment as provided
herein.

 

(i)                                     If at any time or from time to time
there shall be a merger or consolidation of the Corporation with or into another
corporation, or the sale of all or substantially all of the Corporation’s
properties and assets to any other Person, then, as a part of such merger, or
consolidation or sale, provision shall be made so that holders of Series A-1
Preferred Stock, as the case may be, shall thereafter be entitled to receive
upon conversion of the Series A-1 Preferred Stock, the number of shares of stock
or other securities or property of the Corporation, or of the successor
corporation resulting from such merger, consolidation or sale, to which such
holder would have been entitled if such holder had converted its shares of
Series A-1 Preferred Stock immediately prior to such merger, consolidation or
sale, without regard to any conversion limitation specified in Section 6(j).  In
any such case, appropriate adjustment shall be made in the application of the
provisions of this Section 6 with respect to the rights of the holders of the
Series A-1 Preferred Stock after the merger, consolidation or sale to the end
that the provisions of this Section 6, including adjustment of the Series A-1
Conversion Price then in effect for the Series A-1 Preferred Stock and the
number of shares issuable upon conversion of the Series A-1 Preferred Stock)
shall be applicable after that event in as nearly equivalent a manner as may be
practicable.

 

(j)                                     Notwithstanding anything herein to the
contrary, in no event shall a holder of Series A-1 Preferred Stock be entitled
to convert any portion of the Series A-1 Preferred Stock so held by such holder
in excess of that portion upon conversion of which the sum of (1) the number of
shares of Common Stock beneficially owned by such holder and its Affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through ownership of the unconverted shares of Series A-1 Preferred Stock or the
unexercised or unconverted portion of any other security of the holder subject
to a limitation on conversion analogous to the limitations contained herein) and
(2) the number of shares of Common Stock issuable upon the conversion of that
portion of the Series A-1 Preferred Stock with respect to which the
determination of this proviso is being made, would result in beneficial
ownership by such holder and its Affiliates of more than 4.99% of the then
outstanding shares of Common Stock.  The waiver by a holder of Series A-1
Preferred Stock of any limitation contained in an Option or Convertible Security
now or hereafter held by such holder that is similar or analogous to the
limitations set forth in this Section 6(j) shall not be deemed a waiver or
otherwise effect the limitation set forth in this Section 6(j), unless such
waiver expressly states it is a waiver of the provisions of this Section 6(j). 
For purposes of this Section 6(j), beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulations 13D-G thereunder, except as otherwise provided in
clause (1) of such proviso.  Any holder of Series A-1 Preferred

 

--------------------------------------------------------------------------------


 

Stock may waive the limitations set forth herein by sixty-one (61) days written
notice to the Corporation.

 

(K)                                  NOTICES OF RECORD DATE.  IN CASE AT ANY
TIME:

 

(1)                                  THE CORPORATION SHALL DECLARE ANY DIVIDEND
UPON ITS COMMON STOCK OR ANY OTHER CLASS OR SERIES OF CAPITAL STOCK OF THE
CORPORATION PAYABLE IN CASH OR STOCK OR MAKE ANY OTHER DISTRIBUTION TO THE
HOLDERS OF ITS COMMON STOCK OR ANY SUCH OTHER CLASS OR SERIES OF CAPITAL STOCK;

 

(2)                                  THE CORPORATION SHALL OFFER FOR
SUBSCRIPTION PRO RATA TO THE HOLDERS OF ITS COMMON STOCK OR ANY OTHER CLASS OR
SERIES OF CAPITAL STOCK OF THE CORPORATION ANY ADDITIONAL SHARES OF STOCK OF ANY
CLASS OR OTHER RIGHTS; OR

 

(3)                                  THERE SHALL BE ANY CAPITAL REORGANIZATION
OR RECLASSIFICATION OF THE CAPITAL STOCK OF THE CORPORATION, ANY ACQUISITION OR
A LIQUIDATION, DISSOLUTION OR WINDING UP OF THE CORPORATION;

 

THEN, IN ANY ONE OR MORE OF SAID CASES, THE CORPORATION SHALL GIVE, BY DELIVERY
IN PERSON OR BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO EACH HOLDER OF ANY SHARES OF SERIES A-1 PREFERRED STOCK AT THE
ADDRESS OF SUCH HOLDER AS SHOWN ON THE BOOKS OF THE CORPORATION, (A) AT LEAST 20
BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF THE DATE ON WHICH THE BOOKS OF THE
CORPORATION SHALL CLOSE OR A RECORD SHALL BE TAKEN FOR SUCH DIVIDEND,
DISTRIBUTION OR SUBSCRIPTION RIGHTS OR FOR DETERMINING RIGHTS TO VOTE IN RESPECT
OF ANY EVENT SET FORTH IN CLAUSE (3) OF THIS SECTION 6(K) AND (B) IN THE CASE OF
ANY EVENT SET FORTH IN CLAUSE (3) OF THIS SECTION 6(K), AT LEAST 20 BUSINESS
DAYS’ PRIOR WRITTEN NOTICE OF THE DATE WHEN THE SAME SHALL TAKE PLACE.  SUCH
NOTICE IN ACCORDANCE WITH THE FOREGOING CLAUSE (A) SHALL ALSO SPECIFY, IN THE
CASE OF ANY SUCH DIVIDEND, DISTRIBUTION OR SUBSCRIPTION RIGHTS, THE DATE ON
WHICH THE HOLDERS OF COMMON STOCK OR SUCH OTHER CLASS OR SERIES OF CAPITAL STOCK
SHALL BE ENTITLED THERETO AND SUCH NOTICE IN ACCORDANCE WITH THE FOREGOING
CLAUSE (B) SHALL ALSO SPECIFY THE DATE ON WHICH THE HOLDERS OF COMMON STOCK AND
SUCH OTHER SERIES OR CLASS OF CAPITAL STOCK SHALL BE ENTITLED TO EXCHANGE THEIR
COMMON STOCK AND OTHER STOCK FOR SECURITIES OR OTHER PROPERTY DELIVERABLE UPON
CONSUMMATION OF THE APPLICABLE EVENT SET FORTH IN CLAUSE (3) OF THIS
SECTION 6(K).

 

(L)                                     UPON ANY ADJUSTMENT OF THE SERIES A-1
CONVERSION PRICE, THEN AND IN EACH SUCH CASE THE CORPORATION SHALL GIVE PROMPT
WRITTEN NOTICE THEREOF, BY DELIVERY IN PERSON OR BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO EACH HOLDER OF SHARES OF SERIES A-1
PREFERRED STOCK AT THE ADDRESS OF SUCH HOLDER AS SHOWN ON THE BOOKS OF THE
CORPORATION, WHICH NOTICE SHALL STATE THE SERIES A-1 CONVERSION PRICE RESULTING
FROM SUCH ADJUSTMENT AND SETTING FORTH IN REASONABLE DETAIL THE METHOD UPON
WHICH SUCH CALCULATION IS BASED.

 

(M)                               THE CORPORATION WILL AT ALL TIMES RESERVE AND
KEEP AVAILABLE OUT OF ITS AUTHORIZED COMMON STOCK, SOLELY FOR THE PURPOSE OF
ISSUANCE UPON CONVERSION OF THE

 

--------------------------------------------------------------------------------


 

Series A-1 Preferred Stock as herein provided, such number of shares of Common
Stock as shall then be issuable upon the conversion of all outstanding shares of
Series A-1 Preferred Stock without regard to the limitation set forth in
Section 6(j). The Corporation covenants that all shares of Common Stock which
shall be so issued shall be duly and validly issued and fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issue thereof, and, without limiting the generality of the foregoing, the
Corporation covenants that it will from time to time take all such action as may
be requisite to assure that the par value per share of the Common Stock is at
all times equal to or less than the Series A-1 Conversion Price in effect at the
time. The Corporation will take all such action as may be necessary to assure
that all such shares of Common Stock may be so issued without violation of any
applicable law or regulation, or of any requirement of any national securities
exchange upon which the Common Stock may be listed. The Corporation will not
take any action which results in any adjustment of the Series A-1 Conversion
Price if the total number of shares of Common Stock issued and issuable after
such action upon conversion of the Series A-1 Preferred Stock would exceed the
total number of shares of Common Stock then authorized by the Corporation’s
Amended and Restated Certificate of Incorporation.

 

(N)                                 THE ISSUANCE OF CERTIFICATES FOR SHARES OF
COMMON STOCK UPON CONVERSION OF SERIES A-1 PREFERRED STOCK SHALL BE MADE WITHOUT
CHARGE TO THE HOLDERS THEREOF FOR ANY ISSUANCE TAX IN RESPECT THEREOF, PROVIDED
THAT THE CORPORATION SHALL NOT BE REQUIRED TO PAY ANY TAX WHICH MAY BE PAYABLE
IN RESPECT OF ANY TRANSFER INVOLVED IN THE ISSUANCE AND DELIVERY OF ANY
CERTIFICATE IN A NAME OTHER THAN THAT OF THE HOLDER OF THE SERIES A-1 PREFERRED
STOCK WHICH IS BEING CONVERTED.

 

(O)                                 THE CORPORATION WILL AT NO TIME CLOSE ITS
TRANSFER BOOKS AGAINST THE TRANSFER OF ANY SERIES A-1 PREFERRED STOCK OR OF ANY
SHARES OF COMMON STOCK ISSUED OR ISSUABLE UPON THE CONVERSION OF ANY SHARES OF
SERIES A-1 PREFERRED STOCK IN ANY MANNER WHICH INTERFERES WITH THE TIMELY
CONVERSION OF SUCH SERIES A-1 PREFERRED STOCK, EXCEPT AS MAY OTHERWISE BE
REQUIRED TO COMPLY WITH APPLICABLE SECURITIES LAWS.

 

7.                                      Right of First Refusal.

 

(a)                                  In the event the Corporation desires to
raise capital pursuant to any equity or debt financing transaction (which shall
include, without limitation, any transaction where the Corporation raises
capital through the issuance and sale of any of its equity or debt securities,
or any securities that are convertible into or exercisable for such securities
(other than pursuant to an Excluded Issuance)) at any time prior to the date
that is one (1) year from the Initial Issue Date (a “Proposed Financing”), the
Corporation shall, as long as at least two hundred thousand (200,000) shares of
Series A-1 Preferred Stock are outstanding (appropriately adjusted for any stock
dividend, stock split, reverse stock split, reclassification, stock combination
or other recapitalization occurring after the date hereof), deliver to the then
current holders of Series A-1 Preferred Stock a comprehensive term sheet
containing all of the significant business terms of the Proposed Financing (the
“Proposed Financing Notice”). The delivery of the Proposed Financing Notice to
the holders of Series A-1 Preferred Stock shall constitute an irrevocable offer
by the Corporation to the holders of Series A-1 Preferred Stock to

 

--------------------------------------------------------------------------------


 

provide the Proposed Financing on the terms set forth in the Proposed Financing
Notice.  For a period of thirty (30) days following receipt of the Proposed
Financing Notice (the “Series A-1 Exercise Notice Period”), upon written notice
to the Corporation, the holders of Series A-1 Preferred Stock shall have the
right, but not the obligation, to provide the entire Proposed Financing (but not
less than the entire Proposed Financing) on the terms set forth in the Proposed
Financing Notice, and each such holder shall have the right to purchase its pro
rata share of the securities being issued and sold in the Proposed Financing,
based on the aggregate Stated Value of the Series A-1 Preferred held by each
such holder; provided, however, if any such holder shall decline to exercise its
rights under this Section 7, then in determining the pro rata share of the other
holders who are exercising their rights under this Section 7, the aggregate
Stated Value of the Series A-1 Preferred held by each such declining holder
shall be excluded from such determination, and each exercising holder shall have
the right of over-subscription to the extent of the declining holder’s or
holders’ (as the case may be)  pro rata share.

 

(b)                                 If the holders of Series A-1 Preferred Stock
do not exercise their right to provide the entire Proposed Financing within the
aforementioned thirty (30) day period, the Corporation shall have the right, for
a period of thirty (30) days following the expiration of the Series A-1 Exercise
Notice Period, to consummate the Proposed Financing with any third party on the
terms and conditions set forth in the Proposed Financing Notice (but on no less
favorable terms to the Corporation than those set forth in the Proposed
Financing Notice); provided, however, in the event the Proposed Financing is not
consummated within the thirty (30) day period following the expiration of the
Series A-1 Exercise Notice Period, this Section 7 shall again apply to such
Proposed Financing and any subsequent Proposed Financing.  The failure of the
holders of Series A-1 Preferred Stock to exercise their rights under this
Section 7 shall not be deemed a waiver of such right with respect to any future
Proposed Financing, and the Corporation shall be obligated to comply with the
provisions of this Section 7 with respect to any Proposed Financing so long as
any shares of Series A-1 Preferred Stock are outstanding.

 

8.                                      Amendment.  This Certificate of
Designations may only be amended with the prior written consent of the Requisite
Holders.  The Corporation may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Corporation
shall have obtained the written consent to such amendment, action or omission to
act, of the Requisite Holders.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
to be duly executed as of the 19th day of March, 2004.

 

 

AEROGEN, INC.

 

 

 

 

 

/s/ Jane E. Shaw

 

 

Name:

Jane E. Shaw

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------